— The respective attorneys on this appeal (for plaintiff's former attorney and plaintiff’s present attorneys) from an order of the Supreme Court, Queens County, entered July 1, 1975, have agreed by stipulation dated October 8, 1975, after a conference before Mr. Justice Gittleson on said date, that said order be modified, by (1) deleting that portion of the decretal paragraph thereof which fixed the fee of the withdrawing attorney at 20% "of the net attorney’s fee, plus disbursements” and (2) substituting therefor a provision that the fixing of the fee of the withdrawing attorney shall be deferred until the conclusion of the case, • whether by trial or settlement, at which time, upon notice, a hearing shall be held before a Justice of the Supreme Court, Kings County, to determine the fee of the withdrawing attorney based upon a percentage of the net fee of the substituted attorneys. In accordance with the foregoing, the order is modified as so provided in said stipulation, and the order is affirmed as so modified, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.